
	
		I
		111th CONGRESS
		1st Session
		H. R. 1423
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Stark (for
			 himself and Mr. Ryan of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To restore and make permanent the exclusion from gross
		  income for amounts received under qualified group legal services plans and to
		  increase the maximum amount of the exclusion.
	
	
		1.Exclusion for amounts
			 received under qualified group legal services plans restored and made
			 permanent
			(a)Increase of
			 ExclusionSubsection (a) of section 120 of the Internal Revenue
			 Code of 1986 (relating to exclusion by employee for contributions and legal
			 services provided by employer) is amended by striking the last sentence.
			(b)Restoration and
			 Permanence of ExclusionSection 120 of such Code (relating to
			 amounts received under qualified group legal services plans) is amended by
			 striking subsection (e) and by redesignating subsection (f) as subsection
			 (e).
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
